Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered September 16, 1982, convicting him of murder in the second degree (two counts) and attempted robbery in the first degree (three counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
Viewing the evidence in the light most favorable to the People, and bearing in mind that issues of credibility are primarily for the jury to resolve, the evidence is of sufficient quantity and quality to support the verdict (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932; People v Contes, 60 NY2d 620).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Lazer, J. P., Brown, Rubin and Eiber, JJ., concur.